                                                         Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 1 of 21




                                                                           Exhibit A: William McFarland Bank Account Personal Expenses (May 2016 – April 2017)
 Date     Amount        Name                                 Description
4/26/2017          9.99 Apple
4/26/2017         11.96 Apple
4/26/2017        175.70 Con Ed
4/25/2017         32.27 Trycaviar Food Delivery
4/25/2017     11,272.73 Ikea
4/24/2017        445.20 Ikea
4/24/2017     30,840.96 Ikea
4/20/2017      3,544.14 Bluecosmo
4/18/2017        221.73 Santander Consumer - auto loan
4/18/2017      2,010.95 Santander Consumer - auto loan
4/18/2017     29,800.00 Superior Importers
4/13/2017          9.99 Apple
4/13/2017         10.88 Apple
4/10/2017         35.87 Seamless Food Delivery
4/10/2017         42.45 Seamless Food Delivery
 4/7/2017      8,000.00 Amanda Paige Interiors
 4/5/2017     21,750.00 Rent - 345 W 14th, Penthouse B
 4/4/2017      1,000.00 Lavo Restaurant
3/30/2017          2.99 Apple
3/29/2017        529.07 Verizon Wireless
3/29/2017     15,000.00 Amanda Paige Interiors
3/28/2017        200.00 Cleaning
3/28/2017        877.98 Con Ed
3/27/2017          9.99 Apple
3/27/2017         20.19 Seamless Food Delivery
3/27/2017         48.00 Seamless Food Delivery
3/27/2017      1,333.13 Amanda Stoopler
3/27/2017     10,000.00 Amanda Paige Interiors
3/24/2017         44.16 Seamless Food Delivery
3/24/2017        100.00 Hotel Gansevoort
3/24/2017        976.65 Hotel Gansevoort
3/24/2017      5,000.00 Amanda Paige Interiors
3/23/2017          8.97 Apple
3/23/2017         90.13 Seamless Food Delivery
3/23/2017        240.08 Uber
3/22/2017         42.45 Seamless Food Delivery
3/20/2017      1,644.43 Broadway Furniture
3/15/2017          9.99 Apple
3/15/2017         27.00 Apple
3/15/2017        200.00 Cleaning
3/15/2017      1,949.41 Santander Consumer - auto loan
3/15/2017      3,069.19 Apple
3/14/2017         10.88 Apple
3/13/2017          9.80 Apple
3/13/2017         82.19 Trycaviar Food Delivery
3/13/2017      9,637.49 Amanda Paige Interiors
3/10/2017          9.99 Apple
3/10/2017         11.15 Taxi
3/10/2017         23.79 Seamless Food Delivery
3/10/2017         24.86 Uber
3/10/2017        272.18 Best Buy
                                                          Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 2 of 21




3/10/2017    1,138.40    Maserati of Manhattan
 3/9/2017        2.17    Apple
 3/9/2017      200.00    Cleaning
 3/8/2017      134.21    Trycaviar Food Delivery
 3/7/2017       32.28    Uber
 3/6/2017       12.95    Taxi
 3/6/2017       44.62    Uber
 3/6/2017       47.68    Uber
 3/6/2017      150.00    Cleaning
 3/6/2017      993.75    Amanda Paige Interiors
 3/4/2017       20.15    Taxi
 3/4/2017      865.31    Tao New York
 3/3/2017       36.43    Trycaviar Food Delivery
 3/3/2017       71.77    Trycaviar Food Delivery
 3/3/2017    2,320.00    Studio XXI
 3/3/2017   22,225.00    Rent - 345 W 14th, Penthouse B
 3/2/2017       12.96    Uber
2/27/2017        8.70    Sixty Beverly Hills
2/27/2017        8.97    Apple
2/27/2017        9.79    Sixty Beverly Hills
2/27/2017      200.00    Cleaning
2/27/2017    2,327.29    Sixty Beverly Hills
2/27/2017    2,634.65    Sixty Beverly Hills
2/27/2017    9,241.28    Amanda Paige Interiors
2/24/2017       22.60    Trycaviar Food Delivery
2/24/2017       64.62    Trycaviar Food Delivery
2/23/2017        8.97    Apple
2/22/2017    2,913.46    Amanda Paige Interiors
2/21/2017       49.20    Trycaviar Food Delivery
2/21/2017      631.24    Dream Hotel
2/17/2017       50.20    Trycaviar Food Delivery
2/17/2017       86.43    Trycaviar Food Delivery
2/17/2017      472.56    Restoration Hardware
2/16/2017       42.50    Seamless Food Delivery
2/16/2017    2,010.94    Santander Consumer - auto loan
2/15/2017     (225.00)   Cleaning
2/15/2017       26.13    Restoration Hardware
2/15/2017       56.82    Trycaviar Food Delivery
2/15/2017    4,028.36    Sleepys
2/14/2017        9.99    Apple
2/14/2017       10.88    Apple
2/14/2017      203.60    Restoration Hardware
2/13/2017       29.90    Trycaviar Food Delivery
2/13/2017    1,234.02    Restoration Hardware
2/13/2017    6,766.58    Domus Design Collection
2/12/2017    1,825.00    Parking
2/10/2017    1,048.00    Restoration Hardware
2/10/2017    5,517.79    Z Gallerie
 2/8/2017      279.81    Restoration Hardware
 2/8/2017      500.00    Cleaning
 2/6/2017      185.13    Uber
 2/2/2017        5.98    Apple
 2/2/2017      127.27    Crate and Barrel
                                                           Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 3 of 21




  2/2/2017   10,464.25    Amanda Paige Interiors
 1/31/2017       26.52    Seamless Food Delivery
 1/31/2017       27.37    Seamless Food Delivery
 1/31/2017      215.72    Verizon Wireless
 1/31/2017      500.00    Cleaning
 1/30/2017   (3,330.02)   Restoration Hardware
 1/30/2017       22.31    Uber
 1/30/2017       30.90    Trycaviar Food Delivery
 1/30/2017       37.71    Trycaviar Food Delivery
 1/30/2017       60.10    Seamless Food Delivery
 1/30/2017      216.66    Restoration Hardware
 1/30/2017    1,157.93    Verizon Wireless
 1/30/2017    2,118.71    Restoration Hardware
 1/26/2017      870.99    Best Buy
 1/26/2017    5,000.00    Amanda Stoopler
 1/25/2017      216.66    Restoration Hardware
 1/25/2017    2,105.37    Restoration Hardware
 1/25/2017    2,359.32    Restoration Hardware
 1/25/2017    2,608.65    Restoration Hardware
 1/25/2017    5,000.00    Amanda Stoopler
 1/24/2017    1,500.00    Rent - 345 W 14th, 2A
 1/24/2017    1,681.03    Restoration Hardware
 1/24/2017    2,650.02    Restoration Hardware
 1/23/2017       10.88    Apple
 1/23/2017      216.66    Restoration Hardware
 1/23/2017      688.11    Sixty Beverly Hills
 1/23/2017    6,923.11    Restoration Hardware
 1/23/2017    6,968.00    Safavieh Home Furnishings
 1/19/2017      100.00    Cleaning
 1/19/2017    2,560.98    Farrow Ball
 1/18/2017       67.52    Trycaviar Food Delivery
 1/18/2017    5,350.12    Restoration Hardware
 1/17/2017       10.12    Uber
 1/17/2017       20.39    Uber
 1/17/2017       23.46    Seamless Food Delivery
 1/17/2017       24.62    Seamless Food Delivery
 1/17/2017       24.73    Uber
 1/17/2017       27.11    Seamless Food Delivery
 1/17/2017       43.41    Trycaviar Food Delivery
 1/17/2017       44.32    Trycaviar Food Delivery
 1/17/2017       49.20    Trycaviar Food Delivery
 1/17/2017    1,788.00    Restoration Hardware
 1/17/2017    1,837.28    Farrow Ball
 1/17/2017    6,927.50    Restoration Hardware
 1/12/2017    1,232.30    Verizon Wireless
 1/11/2017    2,010.94    Santander Consumer - auto loan
 1/10/2017      100.00    Cleaning
 1/10/2017      109.59    Uber
 1/10/2017    7,950.00    Rent - 345 W 14th, 2A
12/30/2016        5.98    Apple
12/29/2016       87.84    Uber
12/29/2016      158.70    Uber
12/28/2016       15.14    Uber
                                                         Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 4 of 21




12/28/2016      16.95   Uber
12/28/2016      18.48   Uber
12/28/2016      29.92   Seamless Food Delivery
12/28/2016     209.41   Verizon Wireless
12/27/2016      20.55   Uber
12/27/2016      21.96   Uber
12/27/2016      28.76   Uber
12/27/2016      35.96   Uber
12/27/2016      47.62   Seamless Food Delivery
12/27/2016      48.89   Uber
12/27/2016     178.75   Uber
12/23/2016       2.99   Apple
12/23/2016      10.00   Uber
12/23/2016      15.19   Uber
12/21/2016      10.00   Uber
12/21/2016      23.75   Uber
12/21/2016     175.00   Cleaning
12/20/2016      26.06   Seamless Food Delivery
12/19/2016      23.53   Uber
12/19/2016      24.06   Uber
12/19/2016      29.49   Seamless Food Delivery
12/19/2016      34.30   Seamless Food Delivery
12/19/2016      45.35   Uber
12/19/2016      46.67   Trycaviar Food Delivery
12/19/2016      64.59   Uber
12/19/2016     250.00   Dream Hotel
12/19/2016     319.07   Dream Hotel
12/19/2016     329.96   Dream Hotel
12/19/2016     345.20   Dream Hotel
12/19/2016     616.82   Dream Hotel
12/19/2016   2,010.94   Santander Consumer - auto loan
12/16/2016      26.78   Uber
12/15/2016      33.97   Seamless Food Delivery
12/14/2016      13.87   Apple
 12/8/2016      15.00   Uber
 12/7/2016      64.99   Uber
 12/7/2016      82.19   Trycaviar Food Delivery
 12/6/2016      15.47   Uber
 12/6/2016      15.57   Uber
 12/6/2016      17.65   Seamless Food Delivery
 12/6/2016      22.14   Uber
 12/5/2016       8.97   Apple
 12/5/2016      15.34   Uber
 12/5/2016      16.45   Uber
 12/5/2016      18.68   Uber
 12/5/2016      19.08   Uber
 12/5/2016      20.99   Uber
 12/5/2016      21.22   Trycaviar Food Delivery
 12/5/2016      22.00   Uber
 12/5/2016      22.19   Uber
 12/5/2016      23.08   Uber
 12/5/2016      23.93   Uber
 12/5/2016      47.22   Trycaviar Food Delivery
                                                            Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 5 of 21




 12/2/2016       21.02    Trycaviar Food Delivery
 12/2/2016       26.66    Uber
 12/2/2016    7,950.00    Rent - 345 W 14th, 2A
 12/1/2016        5.98    Apple
 12/1/2016       22.49    Uber
 12/1/2016       24.45    Uber
11/30/2016       19.22    Uber
11/30/2016       45.99    Seamless Food Delivery
11/30/2016       98.68    Trycaviar Food Delivery
11/29/2016       42.19    Seamless Food Delivery
11/29/2016      209.41    Verizon Wireless
11/28/2016        2.99    Apple
11/28/2016       23.95    Seamless Food Delivery
11/28/2016      147.95    Trycaviar Food Delivery
11/28/2016      338.24    Uber
11/25/2016   (3,000.00)   Capital Investment Realty Group
11/25/2016       14.99    Apple
11/25/2016       22.51    Uber
11/25/2016       44.65    Uber
11/25/2016      168.12    Uber
11/25/2016      280.27    Old Homestead
11/23/2016       46.38    Seamless Food Delivery
11/23/2016      125.00    Cleaning
11/22/2016       97.72    Uber
11/22/2016      925.00    Parking
11/22/2016    5,650.00    Capital Investment Realty Group
11/21/2016       83.48    Uber
11/16/2016        2.45    Starbucks
11/16/2016        9.95    Taxi
11/16/2016       15.95    Taxi
11/15/2016       29.71    Seamless Food Delivery
11/14/2016       10.88    Apple
11/14/2016       20.30    Taxi
11/14/2016       33.71    Trycaviar Food Delivery
11/14/2016      100.00    Cleaning
11/10/2016      160.00    Life Time Fitness
 11/8/2016       17.53    Seamless Food Delivery
 11/8/2016       23.87    Seamless Food Delivery
 11/8/2016      100.00    Cleaning
 11/8/2016      140.65    Trycaviar Food Delivery
 11/7/2016        2.99    Apple
 11/7/2016        9.35    Taxi
 11/7/2016      125.21    Seamless Food Delivery
 11/7/2016    1,515.12    Gilded Lily
 11/3/2016      285.62    Catch New York Restaurant
 11/3/2016   16,381.47    Barneys New York
 11/2/2016       14.96    Apple
 11/2/2016      250.00    Cleaning
10/31/2016       11.62    Taxi
10/28/2016       11.60    Taxi
10/28/2016       14.75    Taxi
10/28/2016      209.41    Verizon Wireless
10/28/2016    5,394.04    Pan Aqua Diving
                                                            Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 6 of 21




10/27/2016     3,421.85    Fifth Avenue
10/26/2016        20.34    Seamless Food Delivery
10/26/2016        90.80    Trycaviar Food Delivery
10/25/2016        16.13    Seamless Food Delivery
10/24/2016        15.49    Seamless Food Delivery
10/24/2016        26.17    Trycaviar Food Delivery
10/21/2016        18.95    Taxi
10/19/2016        22.27    Seamless Food Delivery
10/19/2016       100.00    Cleaning
10/18/2016        50.00    Acorns Investing
10/18/2016        50.00    Acorns Investing
10/17/2016        43.62    Trycaviar Food Delivery
10/17/2016        50.00    Acorns Investing
10/17/2016     1,942.19    Santander Consumer - auto loan
10/17/2016     2,010.94    Santander Consumer - auto loan
10/14/2016   (13,607.75)   Acorns Investing
10/14/2016        50.00    Acorns Investing
10/14/2016       100.00    Cleaning
10/13/2016        50.00    Acorns Investing
10/13/2016        84.24    Wine
10/13/2016       185.33    Wine
10/13/2016       900.00    Parking
10/13/2016    10,000.00    Rent - 345 W 14th, 2A
10/13/2016    12,026.84    Megu Restaurant
10/13/2016    19,313.23    Barneys New York
10/11/2016        14.70    Seamless Food Delivery
10/11/2016        43.83    Seamless Food Delivery
10/11/2016        50.00    Acorns Investing
 10/7/2016        50.00    Acorns Investing
 10/6/2016        50.00    Acorns Investing
 10/5/2016        50.00    Acorns Investing
 10/4/2016        50.00    Acorns Investing
 10/4/2016        50.00    Acorns Investing
 10/4/2016        50.00    Acorns Investing
 10/3/2016        21.34    Seamless Food Delivery
 10/3/2016        50.00    Acorns Investing
 10/3/2016       154.91    Uber
 10/3/2016       489.29    Pan Aqua Diving
 9/30/2016        50.00    Acorns Investing
 9/30/2016       136.47    Seamless Food Delivery
 9/30/2016     2,160.00    Sportspass
 9/29/2016        38.76    Seamless Food Delivery
 9/29/2016        50.00    Acorns Investing
 9/29/2016     3,897.72    Rivington
 9/28/2016         4.25    Starbucks
 9/28/2016         6.10    Starbucks
 9/28/2016        50.00    Acorns Investing
 9/28/2016       126.52    Mercer Kitchen
 9/28/2016       175.00    Cleaning
 9/28/2016       206.17    Verizon Wireless
 9/28/2016       900.00    Parking
 9/27/2016         8.46    Starbucks
 9/27/2016        50.00    Acorns Investing
                                                         Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 7 of 21




9/27/2016      50.00    Acorns Investing
9/27/2016      50.00    Acorns Investing
9/26/2016      15.15    Seamless Food Delivery
9/26/2016      21.47    Seamless Food Delivery
9/26/2016      30.50    Seamless Food Delivery
9/26/2016      38.78    Trycaviar Food Delivery
9/26/2016      50.00    Acorns Investing
9/26/2016      63.86    Seamless Food Delivery
9/23/2016      50.00    Acorns Investing
9/22/2016       9.34    Acorns Investing
9/22/2016      50.00    Acorns Investing
9/21/2016      50.00    Acorns Investing
9/20/2016      50.00    Acorns Investing
9/20/2016      50.00    Acorns Investing
9/20/2016      50.00    Acorns Investing
9/20/2016     171.15    Hyatt Regency Orlando
9/20/2016     329.09    Hyatt Regency Orlando
9/20/2016     329.09    Hyatt Regency Orlando
9/20/2016     351.81    Hyatt Regency Orlando
9/20/2016     351.81    Hyatt Regency Orlando
9/20/2016     549.01    Hyatt Regency Orlando
9/19/2016      31.92    Seamless Food Delivery
9/19/2016      34.71    Trycaviar Food Delivery
9/19/2016      50.00    Acorns Investing
9/16/2016      50.00    Acorns Investing
9/15/2016      50.00    Acorns Investing
9/15/2016     102.75    Bodega Negra Dream Beach
9/15/2016   2,010.94    Santander Consumer - auto loan
9/14/2016       9.30    Taxi
9/14/2016      50.00    Acorns Investing
9/13/2016      17.31    Seamless Food Delivery
9/13/2016      50.00    Acorns Investing
9/13/2016      50.00    Acorns Investing
9/13/2016      50.00    Acorns Investing
9/12/2016    (316.65)   Maserati of Manhattan
9/12/2016      (3.00)   ATM fee
9/12/2016      (2.00)   ATM fee
9/12/2016      (2.00)   ATM fee
9/12/2016       8.06    Starbucks
9/12/2016       9.75    Taxi
9/12/2016      24.55    Seamless Food Delivery
9/12/2016      44.41    Trycaviar Food Delivery
9/12/2016      50.00    Acorns Investing
9/12/2016     100.00    Cleaning
9/12/2016   1,031.38    Maserati of Manhattan
 9/9/2016      50.00    Acorns Investing
 9/8/2016       8.49    Starbucks
 9/8/2016      13.35    Taxi
 9/8/2016      16.35    Sixty Beverly Hills
 9/8/2016      18.49    Starbucks
 9/8/2016      50.00    Acorns Investing
 9/8/2016     256.91    Sixty Beverly Hills
 9/7/2016      39.33    Trycaviar Food Delivery
                                                Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 8 of 21




 9/7/2016      50.00    Acorns Investing
 9/6/2016      (2.00)   ATM fee
 9/6/2016       7.63    Sixty Beverly Hills
 9/6/2016       8.72    Sixty Beverly Hills
 9/6/2016      34.63    Sixty Beverly Hills
 9/6/2016      50.00    Acorns Investing
 9/6/2016      50.00    Acorns Investing
 9/6/2016      50.00    Acorns Investing
 9/6/2016      50.00    Acorns Investing
 9/6/2016     106.31    Sixty Beverly Hills
 9/6/2016     349.06    Sixty Beverly Hills
 9/6/2016     349.06    Sixty Beverly Hills
 9/6/2016     357.22    Sixty Beverly Hills
 9/6/2016     364.06    Sixty Beverly Hills
 9/6/2016     391.54    Sixty Beverly Hills
 9/6/2016     402.01    Sixty Beverly Hills
 9/6/2016     431.16    Sixty Beverly Hills
 9/6/2016   7,950.00    Rent - 345 W 14th, 2A
 9/2/2016      10.00    Uber
 9/2/2016      29.03    Uber
 9/2/2016      31.56    Uber
 9/2/2016      33.51    Uber
 9/2/2016      36.20    Uber
 9/2/2016      50.00    Acorns Investing
 9/2/2016      67.62    Uber
 9/2/2016     104.34    Uber
 9/2/2016     185.99    Uber
 9/2/2016     392.26    Uber
 9/1/2016      15.34    Uber
 9/1/2016      22.92    Uber
 9/1/2016      29.98    Uber
 9/1/2016      32.59    Uber
 9/1/2016      50.00    Acorns Investing
 9/1/2016      93.50    Asellina Restaurant
 9/1/2016     100.00    Cleaning
8/31/2016       8.91    Whole Foods
8/31/2016      15.86    Uber
8/31/2016      18.41    Uber
8/31/2016      34.15    Uber
8/31/2016      50.00    Acorns Investing
8/31/2016      96.87    Uber
8/30/2016      15.00    Uber
8/30/2016      15.41    Uber
8/30/2016      28.13    Uber
8/30/2016      31.41    Uber
8/30/2016      32.62    Uber
8/30/2016      40.69    Uber
8/30/2016      50.00    Acorns Investing
8/30/2016      50.00    Acorns Investing
8/30/2016      50.00    Acorns Investing
8/30/2016      67.53    Rosemarys Restaurant
8/29/2016      10.56    Taxi
8/29/2016      20.53    Uber
                                                    Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 9 of 21




8/29/2016      27.98    Seamless Food Delivery
8/29/2016      30.90    Uber
8/29/2016      40.30    Uber
8/29/2016      50.00    Acorns Investing
8/29/2016     144.09    Trycaviar Food Delivery
8/29/2016     214.45    Verizon Wireless
8/29/2016     400.00    Hakim Suarez
8/26/2016      15.00    Uber
8/26/2016      20.48    Uber
8/26/2016      24.28    Uber
8/26/2016      28.36    Uber
8/26/2016      50.00    Acorns Investing
8/25/2016      16.70    Uber
8/25/2016      16.72    Uber
8/25/2016      20.16    Uber
8/25/2016      20.55    Uber
8/25/2016      21.54    Seamless Food Delivery
8/25/2016      22.66    Uber
8/25/2016      23.95    Uber
8/25/2016      50.00    Acorns Investing
8/24/2016      15.00    Uber
8/24/2016      15.00    Uber
8/24/2016      22.73    Uber
8/24/2016      50.00    Acorns Investing
8/24/2016   1,928.98    Catch New York Restaurant
8/23/2016      15.00    Uber
8/23/2016      15.00    Uber
8/23/2016      15.39    Uber
8/23/2016      15.57    Uber
8/23/2016      16.51    Uber
8/23/2016      17.19    Uber
8/23/2016      25.33    Uber
8/23/2016      25.35    Uber
8/23/2016      50.00    Acorns Investing
8/23/2016      50.00    Acorns Investing
8/23/2016      50.00    Acorns Investing
8/23/2016     202.66    Jue Lan Club
8/22/2016      17.73    Uber
8/22/2016      24.85    Uber
8/22/2016      28.33    Uber
8/22/2016      34.98    Trycaviar Food Delivery
8/22/2016      50.00    Acorns Investing
8/20/2016     135.20    Harrahs Casino
8/20/2016     536.96    Harrahs Casino
8/20/2016     536.96    Harrahs Casino
8/20/2016     645.52    Harrahs Casino
8/20/2016   5,184.99    Harrahs Casino
8/19/2016      (5.99)   ATM fee
8/19/2016      (2.00)   ATM fee
8/19/2016      (2.00)   ATM fee
8/19/2016       8.76    Taxi
8/19/2016      10.00    Harrahs Casino
8/19/2016      17.07    Uber
                                                  Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 10 of 21




8/19/2016    24.45    Uber
8/19/2016    25.60    Uber
8/19/2016    30.90    Uber
8/19/2016    44.71    Uber
8/19/2016    50.00    Acorns Investing
8/19/2016   837.90    Parking
8/18/2016     9.99    Acorns Investing
8/18/2016    10.00    Uber
8/18/2016    15.00    Uber
8/18/2016    16.53    Uber
8/18/2016    18.01    Uber
8/18/2016    18.32    Uber
8/18/2016    19.69    Uber
8/18/2016    30.95    Uber
8/18/2016    36.49    Uber
8/18/2016    41.66    Wine
8/18/2016    50.00    Acorns Investing
8/18/2016    94.04    Catch New York Restaurant
8/17/2016     8.50    Taxi
8/17/2016     9.50    Acorns Investing
8/17/2016    15.29    Uber
8/17/2016    17.32    Uber
8/17/2016    19.61    Uber
8/17/2016    21.95    Uber
8/17/2016    42.41    Uber
8/17/2016    50.00    Acorns Investing
8/17/2016   316.51    Old Homestead
8/16/2016     5.26    Acorns Investing
8/16/2016     7.54    Taxi
8/16/2016     9.07    Acorns Investing
8/16/2016    10.00    Uber
8/16/2016    11.00    Taxi
8/16/2016    16.28    Uber
8/16/2016    16.78    Uber
8/16/2016    17.56    Uber
8/16/2016    20.60    Uber
8/16/2016    31.72    Uber
8/16/2016    33.92    Uber
8/16/2016    50.00    Acorns Investing
8/16/2016    50.00    Acorns Investing
8/16/2016    50.00    Acorns Investing
8/16/2016    52.74    Trycaviar Food Delivery
8/16/2016    78.37    Wine
8/16/2016   164.58    Trycaviar Food Delivery
8/15/2016    (2.00)   ATM fee
8/15/2016    (2.00)   ATM fee
8/15/2016     7.98    Apple
8/15/2016    12.98    Apple
8/15/2016    15.35    Taxi
8/15/2016    16.10    Taxi
8/15/2016    25.38    Trycaviar Food Delivery
8/15/2016    34.56    Seamless Food Delivery
8/15/2016    39.33    Trycaviar Food Delivery
                                                        Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 11 of 21




8/15/2016      50.60   Acorns Investing
8/15/2016      66.70   Trycaviar Food Delivery
8/15/2016   5,025.00   Prestige Yacht Charters
8/12/2016       7.78   Acorns Investing
8/12/2016      17.20   Uber
8/12/2016      18.87   Uber
8/12/2016      29.02   Uber
8/12/2016      31.11   Uber
8/12/2016      32.34   Uber
8/12/2016      35.81   Uber
8/12/2016      41.00   Tao New York
8/12/2016      50.00   Acorns Investing
8/12/2016      54.84   Bodega Negra Dream Beach
8/11/2016       6.20   Taxi
8/11/2016       6.89   Taxi
8/11/2016       8.84   Taxi
8/11/2016       9.24   Acorns Investing
8/11/2016      17.94   Taxi
8/11/2016      48.46   Mercer Kitchen
8/11/2016      50.00   Acorns Investing
8/11/2016      92.65   Uber
8/11/2016      98.05   Uber
8/11/2016     134.17   Uber
8/11/2016     137.64   Uber
8/10/2016      18.36   Uber
8/10/2016      19.56   Uber
8/10/2016      22.93   Uber
8/10/2016      26.12   Uber
8/10/2016      26.96   Uber
8/10/2016      30.13   Uber
8/10/2016      50.00   Acorns Investing
8/10/2016   2,010.95   Santander Consumer - auto loan
 8/9/2016       9.76   Acorns Investing
 8/9/2016       9.89   Acorns Investing
 8/9/2016      16.05   Uber
 8/9/2016      16.21   Seamless Food Delivery
 8/9/2016      19.45   Uber
 8/9/2016      23.39   Uber
 8/9/2016      36.48   Uber
 8/9/2016      39.05   Seamless Food Delivery
 8/9/2016      50.00   Acorns Investing
 8/9/2016      50.00   Acorns Investing
 8/9/2016      50.00   Acorns Investing
 8/9/2016     100.00   Cleaning
 8/8/2016       6.55   Acorns Investing
 8/8/2016       8.80   Taxi
 8/8/2016      14.04   Taxi
 8/8/2016      15.68   Uber
 8/8/2016      16.90   Uber
 8/8/2016      21.98   Apple
 8/8/2016      24.23   Uber
 8/8/2016      28.06   Uber
 8/8/2016      43.07   Trycaviar Food Delivery
                                                             Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 12 of 21




 8/8/2016       50.00   Acorns Investing
 8/8/2016       53.84   Seamless Food Delivery
 8/8/2016    6,000.00   Byrd Hoffman Water Mill Foundation
 8/6/2016       10.14   Taxi
 8/6/2016    5,590.50   1 Oak
 8/5/2016        8.80   Taxi
 8/5/2016        9.32   Acorns Investing
 8/5/2016        9.95   Taxi
 8/5/2016       27.60   Uber
 8/5/2016       50.00   Acorns Investing
 8/4/2016       15.96   Taxi
 8/4/2016       16.68   Uber
 8/4/2016       26.10   Hotel Gansevoort
 8/4/2016       27.20   Uber
 8/4/2016       50.00   Acorns Investing
 8/4/2016    2,010.94   Santander Consumer - auto loan
 8/3/2016        7.54   Taxi
 8/3/2016        9.58   Acorns Investing
 8/3/2016       16.75   Uber
 8/3/2016       23.39   Uber
 8/3/2016       26.27   Uber
 8/3/2016       50.00   Acorns Investing
 8/3/2016    5,004.50   Acorns Investing
 8/3/2016   11,708.37   Rent - 345 W 14th, 2A
 8/2/2016       16.79   Uber
 8/2/2016       18.85   Uber
 8/2/2016       50.00   Acorns Investing
 8/2/2016       50.00   Acorns Investing
 8/2/2016       54.80   Acorns Investing
 8/1/2016        8.15   Taxi
 8/1/2016        8.36   Acorns Investing
 8/1/2016       15.50   Uber
 8/1/2016       15.51   Uber
 8/1/2016       17.21   Uber
 8/1/2016       21.92   Uber
 8/1/2016       42.59   Trycaviar Food Delivery
 8/1/2016       50.00   Acorns Investing
 8/1/2016   20,000.00   Cleo Lettry Vauban
7/30/2016    2,242.86   Barneys New York
7/30/2016    5,671.65   Maserati of Manhattan
7/30/2016    6,143.47   Inn at Windmill Lane
7/29/2016        1.29   Apple
7/29/2016        5.41   Acorns Investing
7/29/2016       54.67   Acorns Investing
7/29/2016      117.72   Uber
7/28/2016       15.00   Uber
7/28/2016       16.56   Uber
7/28/2016       21.98   Uber
7/28/2016       48.16   Uber
7/28/2016       50.00   Acorns Investing
7/28/2016       77.10   Seamless Food Delivery
7/28/2016      195.16   Wine
7/28/2016      211.11   Verizon Wireless
                                                  Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 13 of 21




7/27/2016      10.00    Uber
7/27/2016      27.56    Seamless Food Delivery
7/27/2016      31.36    Uber
7/27/2016      49.11    Uber
7/27/2016      50.00    Acorns Investing
7/27/2016     106.47    Seamless Food Delivery
7/27/2016     113.54    Uber
7/27/2016     118.99    Uber
7/26/2016       6.46    Acorns Investing
7/26/2016       9.72    Acorns Investing
7/26/2016      17.10    Seamless Food Delivery
7/26/2016      23.67    Uber
7/26/2016      24.93    Uber
7/26/2016      27.95    Uber
7/26/2016      45.14    Uber
7/26/2016      50.00    Acorns Investing
7/26/2016      50.00    Acorns Investing
7/26/2016      50.54    Uber
7/26/2016      54.14    Acorns Investing
7/26/2016   3,283.56    Hotels.com
7/26/2016   3,324.50    1 Oak
7/25/2016    (503.33)   Bar Nana
7/25/2016      25.00    Uber
7/25/2016      29.10    Uber
7/25/2016      34.27    Uber
7/25/2016      50.00    Acorns Investing
7/22/2016       5.34    Acorns Investing
7/22/2016      11.62    Taxi
7/22/2016      16.74    Uber
7/22/2016      28.56    Taxi
7/22/2016      29.30    Uber
7/22/2016      50.00    Acorns Investing
7/21/2016      15.80    Uber
7/21/2016      19.76    Uber
7/21/2016      20.52    Uber
7/21/2016      50.00    Acorns Investing
7/21/2016      80.00    Cleaning
7/20/2016       9.00    Acorns Investing
7/20/2016      19.33    Uber
7/20/2016      20.85    Uber
7/20/2016      23.22    Uber
7/20/2016      50.00    Acorns Investing
7/19/2016       7.57    Acorns Investing
7/19/2016       9.61    Acorns Investing
7/19/2016       9.95    Taxi
7/19/2016      15.00    Uber
7/19/2016      15.42    Uber
7/19/2016      20.07    Uber
7/19/2016      20.27    Uber
7/19/2016      46.53    Trycaviar Food Delivery
7/19/2016      50.00    Acorns Investing
7/19/2016      50.00    Acorns Investing
7/19/2016      50.00    Acorns Investing
                                                  Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 14 of 21




7/19/2016      67.39    Taxi
7/18/2016       5.66    Acorns Investing
7/18/2016      14.87    Apple
7/18/2016      17.57    Uber
7/18/2016      32.71    Trycaviar Food Delivery
7/18/2016      53.52    Acorns Investing
7/18/2016      77.12    Uber
7/15/2016       8.96    Acorns Investing
7/15/2016      16.46    Uber
7/15/2016      41.17    Uber
7/15/2016      50.00    Acorns Investing
7/15/2016      68.17    Uber
7/14/2016       3.99    Apple
7/14/2016      50.00    Acorns Investing
7/14/2016     100.00    Cleaning
7/13/2016       9.80    Acorns Investing
7/13/2016      14.24    Starbucks
7/13/2016      50.00    Acorns Investing
7/13/2016     234.08    SLS Hotel Las Vegas
7/12/2016      50.00    Acorns Investing
7/12/2016      50.00    Acorns Investing
7/12/2016      54.53    Acorns Investing
7/12/2016     117.41    Wynn Las Vegas Hotel
7/12/2016     222.01    Wynn Las Vegas Hotel
7/12/2016     300.00    Aria Resort Casino
7/12/2016     332.17    Aria Resort Casino
7/12/2016   7,950.00    Rent - 345 W 14th, 2A
7/11/2016      (6.99)   ATM fee
7/11/2016      (6.99)   ATM fee
7/11/2016      (6.99)   ATM fee
7/11/2016      (5.99)   ATM fee
7/11/2016       5.44    Acorns Investing
7/11/2016      21.54    Uber
7/11/2016      23.00    Uber
7/11/2016     121.58    Uber
7/11/2016     146.54    Aria Resort Casino
7/11/2016     340.42    Aria Resort Casino
7/11/2016     346.08    Wynn Las Vegas Hotel
7/11/2016     458.08    Aria Resort Casino
7/11/2016     458.08    Aria Resort Casino
7/11/2016     458.08    Aria Resort Casino
7/11/2016     593.06    Aria Resort Casino
7/11/2016     672.00    Wynn Las Vegas Hotel
7/11/2016     905.47    Aria Resort Casino
7/11/2016   2,025.83    Bar Nana
7/10/2016      69.19    Aria Resort Casino
7/10/2016     615.06    Aria Resort Casino
 7/9/2016       5.95    Aria Resort Casino
 7/9/2016      69.19    Aria Resort Casino
 7/8/2016       9.71    Acorns Investing
 7/8/2016      10.00    Uber
 7/8/2016      14.76    Taxi
 7/8/2016      15.60    Uber
                                                     Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 15 of 21




 7/8/2016       16.67    Uber
 7/8/2016       18.35    Uber
 7/8/2016       22.00    Uber
 7/8/2016       31.57    Uber
 7/8/2016       50.00    Acorns Investing
 7/7/2016       16.96    Uber
 7/7/2016       23.41    Uber
 7/7/2016       51.47    Acorns Investing
 7/7/2016      900.00    Parking
 7/6/2016        6.20    Starbucks
 7/6/2016       13.56    Taxi
 7/6/2016       15.86    Uber
 7/6/2016       16.18    Uber
 7/6/2016       45.40    Trycaviar Food Delivery
 7/6/2016       47.95    Whole Foods
 7/6/2016       53.08    Acorns Investing
 7/6/2016   24,000.00    Cleo Lettry Vauban
 7/5/2016       (3.00)   ATM fee
 7/5/2016        6.21    Starbucks
 7/5/2016        6.54    Acorns Investing
 7/5/2016       24.99    Apple
 7/5/2016       32.95    Uber
 7/5/2016       50.00    Acorns Investing
 7/5/2016       50.00    Acorns Investing
 7/5/2016       50.00    Acorns Investing
 7/5/2016       53.55    Catch New York Restaurant
 7/5/2016       54.62    Acorns Investing
 7/5/2016       59.89    Uber
 7/5/2016       80.00    Cleaning
 7/5/2016       81.61    Wine
 7/5/2016      109.94    Uber
 7/5/2016      121.42    Uber
 7/5/2016      275.00    Hakim Suarez
 7/5/2016    1,250.00    Hakim Suarez
 7/5/2016    1,455.67    Jue Lan Club
 7/5/2016    5,500.00    Hamptons Yacht Charters
 7/5/2016    6,940.26    The Surf Lodge
 7/3/2016      787.84    Jue Lan Club
 7/2/2016       35.97    Uber
 7/1/2016        5.62    Acorns Investing
 7/1/2016       30.49    Uber
 7/1/2016       50.00    Acorns Investing
 7/1/2016       72.00    Parking
 7/1/2016      763.51    Old Homestead
6/30/2016        8.15    Taxi
6/30/2016       18.47    Uber
6/30/2016       24.35    Taxi
6/30/2016       28.76    Uber
6/30/2016       50.00    Acorns Investing
6/29/2016        9.71    Acorns Investing
6/29/2016       15.00    Uber
6/29/2016       15.57    Uber
6/29/2016       15.70    Uber
                                                   Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 16 of 21




6/29/2016      15.96   Uber
6/29/2016      16.05   Uber
6/29/2016      38.81   Seamless Food Delivery
6/29/2016      46.78   Uber
6/29/2016      50.00   Acorns Investing
6/29/2016      59.66   Uber
6/29/2016     100.00   Cleaning
6/28/2016      16.11   Uber
6/28/2016      16.25   Uber
6/28/2016      50.00   Acorns Investing
6/28/2016      50.00   Acorns Investing
6/28/2016      50.00   Acorns Investing
6/28/2016     228.98   Verizon Wireless
6/27/2016       5.99   Apple
6/27/2016       9.74   Acorns Investing
6/27/2016       9.98   Apple
6/27/2016      11.62   Taxi
6/27/2016      14.04   Taxi
6/27/2016      15.36   Taxi
6/27/2016      16.92   Seamless Food Delivery
6/27/2016      17.94   Whole Foods
6/27/2016      24.21   Uber
6/27/2016      31.36   Seamless Food Delivery
6/27/2016      34.41   Uber
6/27/2016      54.41   Acorns Investing
6/27/2016   1,731.80   Tao New York
6/27/2016   2,278.23   Tao New York
6/24/2016       8.10   Uber
6/24/2016      15.00   Uber
6/24/2016      16.02   Uber
6/24/2016      36.24   Uber
6/24/2016      36.50   Uber
6/24/2016      38.73   Uber
6/24/2016      50.00   Acorns Investing
6/24/2016     101.86   Catch New York Restaurant
6/23/2016       8.71   Acorns Investing
6/23/2016      19.18   Uber
6/23/2016      20.41   Uber
6/23/2016      21.11   Uber
6/23/2016      23.21   Uber
6/23/2016      23.72   Uber
6/23/2016      32.80   Uber
6/23/2016      40.83   Uber
6/23/2016      47.66   Uber
6/23/2016      50.00   Acorns Investing
6/23/2016     202.47   Wine
6/22/2016      17.26   Uber
6/22/2016      27.92   Seamless Food Delivery
6/22/2016      54.37   Acorns Investing
6/22/2016      79.12   Trycaviar Food Delivery
6/21/2016       5.20   Acorns Investing
6/21/2016      12.74   Taxi
6/21/2016      15.89   Uber
                                                        Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 17 of 21




6/21/2016      50.00   Acorns Investing
6/21/2016      50.00   Acorns Investing
6/21/2016      50.00   Acorns Investing
6/20/2016       5.45   Acorns Investing
6/20/2016      53.46   Acorns Investing
6/20/2016      59.08   Trycaviar Food Delivery
6/20/2016   1,786.91   The Surf Lodge
6/20/2016   2,010.94   Santander Consumer - auto loan
6/18/2016      55.23   Uber
6/18/2016      64.39   Uber
6/18/2016     223.53   Uber
6/17/2016       5.99   Apple
6/17/2016      18.08   Panera Bread
6/17/2016      50.00   Acorns Investing
6/17/2016     200.00   Cleaning
6/17/2016   2,620.37   Inn at Windmill Lane
6/17/2016   7,861.11   Inn at Windmill Lane
6/16/2016       8.45   Acorns Investing
6/16/2016      20.39   Uber
6/16/2016      50.00   Acorns Investing
6/16/2016      67.23   Uber
6/15/2016       8.58   Acorns Investing
6/15/2016      15.54   Uber
6/15/2016      50.00   Acorns Investing
6/14/2016       9.96   Taxi
6/14/2016       9.97   Acorns Investing
6/14/2016      18.22   Uber
6/14/2016      23.27   Uber
6/14/2016      23.60   Uber
6/14/2016      26.29   Seamless Food Delivery
6/14/2016      45.09   Uber
6/14/2016      50.00   Acorns Investing
6/14/2016      50.00   Acorns Investing
6/14/2016      50.00   Acorns Investing
6/14/2016     850.09   Bodega Negra Dream Beach
6/13/2016       5.84   Acorns Investing
6/13/2016      11.40   Taxi
6/13/2016      12.87   Whole Foods
6/13/2016      15.80   Seamless Food Delivery
6/13/2016      23.22   Trycaviar Food Delivery
6/13/2016      41.79   Uber
6/13/2016      47.67   Trycaviar Food Delivery
6/13/2016      50.25   Acorns Investing
6/13/2016      56.86   Uber
6/13/2016      98.42   Trycaviar Food Delivery
6/11/2016   1,233.00   Lavo Restaurant
6/10/2016      12.96   Taxi
6/10/2016      15.00   Uber
6/10/2016      15.00   Uber
6/10/2016      38.92   Uber
6/10/2016      50.00   Acorns Investing
 6/9/2016      10.00   Uber
 6/9/2016      15.00   Uber
                                                 Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 18 of 21




6/9/2016      25.90    Uber
6/9/2016      26.36    Uber
6/9/2016      30.40    Uber
6/9/2016      36.90    Uber
6/9/2016      50.00    Acorns Investing
6/9/2016      87.09    Wine
6/8/2016       9.12    Acorns Investing
6/8/2016      10.56    Taxi
6/8/2016      15.77    Uber
6/8/2016      16.38    Uber
6/8/2016      20.36    Uber
6/8/2016      30.74    Uber
6/8/2016      40.59    Uber
6/8/2016      50.00    Acorns Investing
6/8/2016      52.76    Trycaviar Food Delivery
6/7/2016      (2.00)   ATM fee
6/7/2016      (2.00)   ATM fee
6/7/2016       9.95    Acorns Investing
6/7/2016      15.00    Uber
6/7/2016      16.14    Uber
6/7/2016      20.48    Uber
6/7/2016      50.00    Acorns Investing
6/7/2016      50.00    Acorns Investing
6/7/2016      53.70    Acorns Investing
6/6/2016      (3.00)   ATM fee
6/6/2016      (3.00)   ATM fee
6/6/2016       9.36    Taxi
6/6/2016      20.45    Uber
6/6/2016      21.01    Uber
6/6/2016      46.83    Seamless Food Delivery
6/6/2016      50.00    Acorns Investing
6/6/2016      56.48    Uber
6/6/2016     100.00    Cleaning
6/6/2016     198.82    Uber
6/6/2016   2,110.08    The Surf Lodge
6/6/2016   7,950.00    Rent - 345 W 14th, 2A
6/3/2016       9.34    Acorns Investing
6/3/2016      10.00    Uber
6/3/2016      18.71    Uber
6/3/2016      19.75    Taxi
6/3/2016      23.77    Uber
6/3/2016      50.00    Acorns Investing
6/3/2016     418.42    Jue Lan Club
6/2/2016      16.22    Uber
6/2/2016      16.88    Uber
6/2/2016      28.67    Seamless Food Delivery
6/2/2016      31.50    Uber
6/2/2016      51.00    Acorns Investing
6/1/2016       8.25    Acorns Investing
6/1/2016      15.00    Uber
6/1/2016      15.87    Uber
6/1/2016      50.00    Acorns Investing
6/1/2016      50.00    Acorns Investing
                                                  Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 19 of 21




 6/1/2016    50.00    Acorns Investing
 6/1/2016    54.98    Acorns Investing
5/31/2016     5.98    Apple
5/31/2016    17.58    Uber
5/31/2016    54.79    Acorns Investing
5/31/2016   113.92    Cleaning
5/31/2016   120.67    Uber
5/31/2016   121.29    Uber
5/31/2016   218.52    Uber
5/31/2016   370.23    Verizon Wireless
5/27/2016     6.82    Acorns Investing
5/27/2016    29.16    Taxi
5/27/2016    48.49    Uber
5/27/2016    50.00    Acorns Investing
5/26/2016     7.50    Taxi
5/26/2016     9.84    Acorns Investing
5/26/2016    10.00    Uber
5/26/2016    15.46    Uber
5/26/2016    27.42    Uber
5/26/2016    28.76    Uber
5/26/2016    29.90    Trycaviar Food Delivery
5/26/2016    50.00    Acorns Investing
5/26/2016    52.20    Uber
5/26/2016    76.43    Uber
5/25/2016    (3.00)   ATM fee
5/25/2016    10.56    Taxi
5/25/2016    13.56    Taxi
5/25/2016    16.62    Uber
5/25/2016    24.60    Catch New York Restaurant
5/25/2016    50.00    Acorns Investing
5/25/2016   283.99    Catch New York Restaurant
5/24/2016     6.75    Acorns Investing
5/24/2016     6.95    Taxi
5/24/2016    16.22    Uber
5/24/2016    31.02    Seamless Food Delivery
5/24/2016    50.00    Acorns Investing
5/24/2016    50.00    Acorns Investing
5/24/2016    50.00    Acorns Investing
5/24/2016    58.20    Whole Foods
5/24/2016   100.00    Cleaning
5/23/2016     5.98    Apple
5/23/2016    15.00    Uber
5/23/2016    18.82    Uber
5/23/2016    38.00    Seamless Food Delivery
5/23/2016    50.00    Acorns Investing
5/23/2016    50.37    Bagatelle
5/23/2016   823.94    Old Homestead
5/20/2016     5.05    Acorns Investing
5/20/2016    15.00    Uber
5/20/2016    15.76    Uber
5/20/2016    50.00    Acorns Investing
5/20/2016   164.90    Old Homestead
5/19/2016     9.76    Acorns Investing
                                                        Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 20 of 21




5/19/2016      50.00   Acorns Investing
5/18/2016      15.00   Uber
5/18/2016      22.58   Uber
5/18/2016      50.00   Acorns Investing
5/18/2016      50.00   Acorns Investing
5/18/2016   1,000.00   Acorns Investing
5/17/2016      15.00   Uber
5/17/2016      20.07   Uber
5/17/2016      27.76   Trycaviar Food Delivery
5/17/2016     156.70   Trycaviar Food Delivery
5/16/2016       5.64   Uber
5/16/2016       7.50   Uber
5/16/2016       8.19   Taxi
5/16/2016      10.00   Uber
5/16/2016      13.43   Uber
5/16/2016      13.87   Uber
5/16/2016      22.95   Uber
5/16/2016      31.80   Seamless Food Delivery
5/16/2016      41.89   Trycaviar Food Delivery
5/16/2016     107.55   Uber
5/16/2016     112.72   Uber
5/16/2016   2,010.94   Santander Consumer - auto loan
5/16/2016   7,950.00   Rent - 345 W 14th, 2A
5/14/2016      10.80   Uber
5/14/2016      16.74   Uber
5/13/2016      11.30   Taxi
5/12/2016       7.80   Taxi
5/12/2016      11.96   Apple
5/12/2016      15.00   Uber
5/12/2016      16.42   Uber
5/12/2016     107.79   Uber
5/11/2016       8.19   Taxi
5/11/2016      17.87   Uber
5/11/2016      19.06   Uber
5/11/2016      28.46   Uber
5/10/2016     100.00   Cleaning
 5/9/2016       4.34   Duane Reade
 5/9/2016       8.97   Apple
 5/9/2016      15.56   Uber
 5/9/2016      17.08   Duane Reade
 5/9/2016      17.40   Uber
 5/9/2016      22.86   Seamless Food Delivery
 5/9/2016      46.83   Seamless Food Delivery
 5/9/2016      80.00   Cleaning
 5/9/2016     109.88   Uber
 5/6/2016       7.55   Taxi
 5/6/2016      15.88   Uber
 5/6/2016      31.30   Seamless Food Delivery
 5/6/2016      38.15   Taxi
 5/5/2016       6.96   Taxi
 5/5/2016      16.05   Uber
 5/5/2016      25.00   Uber
 5/4/2016       7.41   Uber
                                                       Case 1:17-cr-00600-NRB Document 63-1 Filed 10/03/18 Page 21 of 21




    5/4/2016        15.05    Uber
    5/4/2016        27.91    Trycaviar Food Delivery
    5/2/2016        (2.00)   ATM fee
    5/2/2016        (2.00)   ATM fee
    5/2/2016         8.15    Taxi
    5/2/2016        15.46    Uber
    5/2/2016        22.48    Uber
    5/2/2016        85.65    Trycaviar Food Delivery
    5/2/2016        86.28    Trycaviar Food Delivery
Total:         631,925.58
